The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 30, 2014

                                       No. 04-14-00069-CR

                                    Charles Arthur WARREN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9856B
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
        Appellant filed his brief on June 19, 2014. Appellee filed a motion for extension of time
to file its brief, which was granted. Appellee’s brief is due on August 20, 2014. On July 25,
2014, appellee filed a motion to abate this appeal so that the trial court can make findings of fact
and conclusions of law with respect to its denial of appellant’s motion to suppress. The reporter’s
record reflects that appellant requested on the record in open court that the trial court make
findings of fact and conclusions of law. See State v. Oages, 210 S.W.3d 643, 644 n.3 (Tex. Crim.
App. 2006); Blocker v. State, 231 S.W.3d 595, 596-97 (Tex. App.—Waco 2007, no pet.).
Pursuant to State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), when requested by the
losing party, a trial court is required to state its essential findings. See also State v. Elias, 339
S.W.3d 667, 676-77 (Tex. Crim. App. 2011). Here, however, findings of fact and conclusions of
law were neither stated on the record, nor written and filed in the record.

        Appellee’s motion to abate this appeal is therefore GRANTED. We, therefore, ABATE
this appeal and REMAND the cause to the trial court so that it can make its essential findings
relating to its decision to deny appellant’s motion to suppress. We ORDER the trial court to
make findings of fact and conclusions of law on or before August 29, 2014. We ORDER the
trial court clerk to file a supplemental clerk’s record containing the trial court’s findings of fact
and conclusions of law within 10 days of the trial court filing its findings of fact and conclusions
of law. We ORDER the court reporter to file a reporter’s record of any hearing held on this issue
within 30 days of such a hearing.
       We further order that the deadline for filing appellee’s brief is SUSPENDED. After the
findings of fact and conclusions of law are filed, deadlines will be set for supplemental briefing
by appellant and briefing by appellee.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court